El Juez Asociado Señor Wole,
emitió la opinión del tribunal.
Se nos pide qne desestimemos la apelación de las deman-dadas por ser frívola y porque su alegato no cumple con las regias de esta corte. Examinando el alegato, bailamos que en realidad no bace un señalamiento separado de errores, no contiene una breve relación del caso, ni bace referencia a las páginas de los autos al mencionar éstos.
No citaremos aquí las decisiones aplicables, pero el abo-gado de las demandadas apelantes puede bailarlas fácilmente.
No afecta la. cuestión el hecbo de que el letrado baya ra-dicado antes de abora alegatos en forma similar, a los cuales no se formuló objeción. La idea de la regia es que la ma-teria litigiosa sea presentada concisamente al tribunal. Ca-torce páginas — como las que el alegato contiene — de materia sin cristalizar, pueden constituir un gravamen sobre la aten-ción de todo punto innecesario. Las cuestiones envueltas de-ben ser rápidamente expuestas ante el tribunal y al apelado debe serle posible ver de una ojeada las cuestiones importan-tes que ba de afrontar.
Sin embargo, bemos examinado el alegato de las deman-dadas apelantes y si bien no lo bemos digerido de un todo, bemos visto lo bastante para convencernos de que la apela-ción no es claramente frívola. Por consiguiente, concederé-*940mos a las demandadas diez días para presentar un alegato enmendado que cumpla con nuestro reglamento. Si esto no se hiciere, los demandantes apelados pueden renovar su mo-ción.

Debe declararse sin lugar la moción por ahora.